Attorney’s Docket Number: 4630.2940000
Filing Date: 06/30/2020
Claimed Foreign Priority Date: none 
Applicants: Wang et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 01/25/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 01/25/2022, responding to the Office action mailed on 12/03/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-16 and 21-24.

Response to Amendment

Applicant’s amendments to the Claims have overcome the claim objection previously set forth in the Non-Final Office action mailed on 12/03/2021. Accordingly, the previous claim objection is withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and U.S.C. 103 as previously formulated in the same office action. However, the prior art of record remains relevant, and applicant’s amendments have introduced new issues. Accordingly, new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Objections



Claim 1 is objected to because of the following informalities:
- L. 4-5: amend to -- wherein the first and second portions of the fin structure are adjacent to each other --
Appropriate correction is required.

Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 recites the limitation "adjacent to the inner spacer structure" in L. 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- adjacent to the second dielectric spacer layer--, as best understood by the examiner in view of the instant amendments to claim 1, and Fig. 9 and Par. [0057] of the disclosure as filed.

Claim Rejections - 35 USC § 102







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tak et al. (US2017/0110554).

Regarding Claim 1, Tak (see, e.g., Figs. 5-14 and 15D), in a first embodiment, shows all aspects of the invention, including a method comprising:
- forming a fin structure (e.g., fin having a lower portion FA and an upper portion stack 106S,NS) on a substrate (e.g., substrate 102) (see, e.g., Figs. 5-7 and Par. [0135]-[0142])
- forming a polysilicon gate structure (e.g., dummy gate layer D154 of polysilicon) on a first portion of the fin structure (see, e.g., Figs. 11A-B and Par. [0149]-[0151])
- forming an opening in a second portion of the fin structure (e.g., unlabeled recess between nanosheet stack structures NSS), wherein the first and second portions of the fin structure are adjacent to each other (see, e.g., Fig. 13 and Par. [0155]-[0157])
- forming a recess (e.g., recess region 106R) laterally on a sidewall of the first portion of the fin structure underlying the polysilicon gate structure (see, e.g., Fig. 14 and Par. [0158]-[0160])
- forming a first dielectric spacer layer (e.g., conformal spacer layer of insulating structure 140L3 consisting of dielectric liners 142C,144C) on the fin structure within the recess and in physical contact with the fin structure, wherein the first dielectric spacer layer comprises one dielectric material (e.g., comprises one of SiN, SiCN, SiBN, SiON, SiOCN, or SiBCN) (see, e.g., Fig. 15D and Par. [109],[0172]-[0176])
- forming a second dielectric spacer layer (e.g., non-conformal spacer layer of insulating structure 140L3 consisting of dielectric liner 146C) in physical contact with the first dielectric spacer layer to seal an inner air spacer (e.g., air space AS2) within the recess (see, e.g., Fig. 15D and Par. [0109],[0172]-[0176])











Regarding Claim 2, Tak (see, e.g., Fig. 14 and Par. [0158]-[0160]) shows that the forming the recess (e.g., 106R) comprises etching the first portion of the fin structure along a lateral direction of the fin structure.
Regarding Claim 3, Tak (see, e.g., Fig. 14 and Par. [0158]-[0160]) shows that the forming the recess (e.g., 106R) comprises etching along a lateral direction of the fin structure a portion of a semiconductor layer in a stack of semiconductor layers of the fin structure (e.g., etching sacrificial semiconductor layer 106S of NSS).
Regarding Claim 4, Tak (see, e.g., Figs. 15A,15D and Par. [0173]-[0176]) shows that the forming the first dielectric spacer layer (e.g., 142C,144C) comprises depositing the first dielectric spacer layer conformally along sidewalls of the recess (e.g., 106R) and on the polysilicon gate structure (e.g., D154).
Regarding Claim 5, Tak (see, e.g., Figs. 15A,15D and Par. [0173]-[0176]) shows that the forming the second dielectric spacer layer (e.g., 146C) comprises depositing the second dielectric spacer layer non-conformally on portions of the first dielectric spacer layer (e.g., 142C,144C) within the recess and conformally on portions of the first dielectric spacer layer on the polysilicon gate structure (e.g., D154) such that the inner air spacer (e.g., AS2) is formed between the first and second dielectric spacer layers.
Regarding Claim 7, Tak (see, e.g., Fig. 2C and Par. [0104]-[0110]) shows that the forming the second dielectric spacer layer (e.g., 146C) comprises depositing the second dielectric spacer layer with the one dielectric material (e.g., the one of SiON, SiOCN, or SiBCN).
Regarding Claim 8, Tak (see, e.g., Fig. 2C and Par. [0104]-[0110]) shows that the forming the second dielectric spacer layer (e.g., 146C) comprises depositing the second dielectric spacer layer with another dielectric material different from the one dielectric material (e.g., another one of SiON, SiOCN, or SiBCN vs. the one of SiN, SiCN, SiBN).
Regarding Claim 9, Tak (see, e.g., Figs. 16A,16D and Par. [0181]) shows that the forming the first dielectric spacer layer (e.g., 142C,144C) and forming the second dielectric spacer layer (e.g., 146C) comprise etching a portion of the first dielectric spacer layer and the second dielectric spacer layer to expose a top surface of the second portion of the fin structure.
Regarding Claim 10, Tak (see, e.g., Fig. 18 and Par. [0186]) shows forming an epitaxial source/drain region (e.g., epi S/D region 162) within the opening and adjacent to the second dielectric spacer layer.




















Regarding Claim 1, Tak (see, e.g., Figs. 5-14 and 15B), in a second embodiment, shows all aspects of the invention, including a method comprising:
- forming a fin structure (e.g., fin having a lower portion FA and an upper portion stack 106S,NS) on a substrate (e.g., substrate 102) (see, e.g., Figs. 5-7 and Par. [0135]-[0142])
- forming a polysilicon gate structure (e.g., dummy gate layer D154 of polysilicon) on a first portion of the fin structure (see, e.g., Figs. 11A-B and Par. [0149]-[0151])
- forming an opening in a second portion of the fin structure (e.g., unlabeled recess between nanosheet stack structures NSS), wherein the first and second portions of the fin structure are adjacent to each other (see, e.g., Fig. 13 and Par. [0155]-[0157])
- forming a recess (e.g., recess region 106R) laterally on a sidewall of the first portion of the fin structure underlying the polysilicon gate structure (see, e.g., Fig. 14 and Par. [0158]-[0160])
- forming a first dielectric spacer layer (e.g., conformal spacer layer of insulating structure 140L1 consisting of dielectric liner 142A) on the fin structure within the recess and in physical contact with the fin structure, wherein the first dielectric spacer layer comprises one dielectric material (e.g., comprises one of SiN, SiCN, or SiBN) (see, e.g., Fig. 15B and Par. [109],[0164]-[0167])
- forming a second dielectric spacer layer (e.g., non-conformal spacer layer of insulating structure 140L1 consisting of dielectric liner 144A) in physical contact with the first dielectric spacer layer to seal an inner air spacer (e.g., air space AS1) within the recess (see, e.g., Fig. 15B and Par. [0109],[0164]-[0167])
Regarding Claim 2, Tak (see, e.g., Fig. 14 and Par. [0158]-[0160]) shows that the forming the recess (e.g., 106R) comprises etching the first portion of the fin structure along a lateral direction of the fin structure.
Regarding Claim 3, Tak (see, e.g., Fig. 14 and Par. [0158]-[0160]) shows that the forming the recess (e.g., 106R) comprises etching along a lateral direction of the fin structure a portion of a semiconductor layer in a stack of semiconductor layers of the fin structure (e.g., etching sacrificial semiconductor layer 106S of NSS).
Regarding Claim 4, Tak (see, e.g., Figs. 15A,15B and Par. [0165]-[0167]) shows that the forming the first dielectric spacer layer (e.g., 142A) comprises depositing the first dielectric spacer layer conformally along sidewalls of the recess (e.g., 106R) and on the polysilicon gate structure (e.g., D154).
Regarding Claim 5, Tak (see, e.g., Figs. 15A,15B and Par. [0165]-[0167]) shows that the forming the second dielectric spacer layer (e.g., 144A) comprises depositing the second dielectric spacer layer non-conformally on portions of the first dielectric spacer layer (e.g., 142A) within the recess and conformally on portions of the first dielectric spacer layer on the polysilicon gate structure (e.g., D154) such that the inner air spacer (e.g., AS1) is formed between the first and second dielectric spacer layers.
Regarding Claim 8, Tak (see, e.g., Fig. 2A and Par. [0092]-[0096]) shows that the forming the second dielectric spacer layer (e.g., 144A) comprises depositing the second dielectric spacer layer with another dielectric material different from the one dielectric material (e.g., another one of SiON, SiOCN, or SiBCN vs. the one of SiN, SiCN, SiBN).
Regarding Claim 9, Tak (see, e.g., Figs. 16A,16B and Par. [0179]) shows that the forming the first dielectric spacer layer (e.g., 142A) and forming the second dielectric spacer layer (e.g., 144A) comprise etching a portion of the first dielectric spacer layer and the second dielectric spacer layer to expose a top surface of the second portion of the fin structure.
Regarding Claim 10, Tak (see, e.g., Fig. 18 and Par. [0186]) shows forming an epitaxial source/drain region (e.g., epi S/D region 162) within the opening and adjacent to the second dielectric spacer layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. (US2017/0110554) in view of Lin et al. (US2020/0075395).

Regarding Claim 6, Tak (see, e.g., Fig. 15D and Par. [0173]-[0174]) discloses that liners 142C,144C and layer 146C are formed by, e.g., an ALD process, thus implicitly shows that forming the first dielectric spacer layer and forming the second dielectric spacer layer comprise depositing the first dielectric spacer layer at a first deposition rate (e.g., resulting in a conformal layer deposition) and depositing the second dielectric spacer layer at a second deposition rate (e.g., resulting in a non-conformal layer deposition). Furthermore, Tak (see, e.g., Par. [0175]) discloses controlling the step coverage characteristic of layer 146C, such that the deposition is non-conformal and air space AS2 remains in the recess region 106R. However, Tak does not explicitly disclose that the second deposition rate is higher than the first deposition rate. Lin (see, e.g., Par. [0021], L. 18-24), on the other hand and in the related field of dielectric deposition in trenches, teaches that the step coverage of a dielectric layer is dependent on the deposition rate of the material, such that a higher deposition rate results in a poor step coverage (i.e., loss of conformity with increased deposition rate).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second deposition rate being  higher than the first deposition rate in the method of Tak, to form a non-conformal dielectric layer in the recess, because it is known in the semiconductor manufacturing art that depositing a dielectric using a high deposition rate induces a loss of step coverage/conformity in the deposited dielectric layer, as suggested by Lin, and applying a known method step for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 6, Tak (see, e.g., Fig. 15B and Par. Par. [0165]-[0167]) discloses that liners 142A and 144A are formed by, e.g., an ALD process, thus implicitly shows that forming the first dielectric spacer layer and forming the second dielectric spacer layer comprise depositing the first dielectric spacer layer at a first deposition rate (e.g., resulting in a conformal layer deposition) and depositing the second dielectric spacer layer at a second deposition rate (e.g., resulting in a non-conformal layer deposition). Furthermore, Tak (see, e.g., Par. [0166]) discloses controlling the step coverage characteristic of layer 144A, such that the deposition is non-conformal and air space AS1 remains in the recess region 106R. However, Tak does not explicitly disclose that the second deposition rate is higher than the first deposition rate. Also, see comments stated above in Par. 32-33 with regards to Claim 6, which are considered repeated here, as applied to spacers 142A and 144A.
Regarding Claim 21, Tak (see, e.g., Figs. 5-14 and 15D), in the first embodiment, shows most aspects of the invention, including a method comprising:
- forming a fin structure (e.g., fin having a lower portion FA and an upper portion stack 106S,NS) on a substrate (e.g., substrate 102), wherein the fin structure comprises first and second sets of semiconductor layers (e.g., sacrifice semiconductor layers 106S and nanosheet semiconductor layers NS, respectively) stacked in an alternating configuration (see, e.g., Figs. 5-7 and Par. [0135]-[0142])
- forming a polysilicon gate structure (e.g., dummy gate layer D154 of polysilicon) on a first portion of the fin structure (see, e.g., Figs. 11A-B and Par. [0149]-[0151])
- removing a second portion of the fin structure on a side of the polysilicon gate structure (see, e.g., Fig. 13 and Par. [0155]-[0157])
- forming a recess (e.g., recess region 106R) laterally in the first set of semiconductor layers underlying the polysilicon gate structure (see, e.g., Fig. 14 and Par. [0158]-[0160])
- forming a first dielectric spacer layer (e.g., conformal spacer layer of insulating structure 140L3 consisting of dielectric liners 142C,144C) comprising oxygen (e.g., SiON or SiOCN) and in direct contact with the fin structure in the recess (see, e.g., Fig. 15D and Par. Par. [109],[0172]-[0176])
- forming a second dielectric spacer layer (e.g., non-conformal spacer layer of insulating structure 140L3 consisting of dielectric liner 146C) to enclose an air gap (e.g., air space AS2) between the first and second dielectric spacer layers within the recess (see, e.g., Fig. 15D and Par. [0109],[0172]-[0176])
Additionally, Tak (see, e.g., Fig. 15D and Par. [0173]-[0174]) discloses that liners 142C,144C and layer 146C are formed by, e.g., an ALD process, thus implicitly shows that the first dielectric spacer layer is deposited at a first deposition rate (e.g., resulting in a conformal layer deposition) and that the second  dielectric spacer layer is deposited at a second deposition rate (e.g., resulting in a non-conformal layer deposition). Furthermore, Tak discloses (see, e.g., Par. [0175]) controlling the step coverage characteristic of layer 146C, such that the deposition is non-conformal and air space AS2 remains in the recess region 106R. However, he does not explicitly disclose that the second deposition rate is higher than the first deposition rate. Also, see comments stated above in Par. 32-33 with regards to Claim 6, which are considered repeated here. Accordingly, Tak in view of Lin teaches that the second deposition rate is higher than the first deposition rate.
Regarding Claim 22, Tak (see, e.g., Fig. 14 and Par. [0158]-[0160]) shows that the forming the recess (e.g., 106R) comprises etching the first set of semiconductor layers (e.g., 106S) along a lateral direction of the fin structure.
Regarding Claim 23, Tak (see, e.g., Figs. 15A,15D and Par. [0173]-[0176]) shows that the forming the first dielectric spacer layer (e.g., 142C,144C) comprises conformally depositing a dielectric material in the recess between each layer of the second set of semiconductor layers (e.g., NS).
Regarding Claim 24, Tak (see, e.g., Fig. 18 and Par. [0186]) shows forming an epitaxial source/drain region (e.g., epi S/D region 162) in contact with the second dielectric spacer layer (e.g., 146C).

Allowable Subject Matter







































Claims 11-16 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 11, the prior art of record fails to disclose or suggest a method, comprising a step of forming an inner air spacer between first and second dielectric spacer layers deposited at a same deposition rate within the recess, wherein the first dielectric spacer layer is in physical contact with the fin structure, and the second dielectric spacer layer seals the inner air spacer within the recess.

Response to Arguments
Applicant’s arguments with respect to claims filed on 01/25/2022 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference cited disclose a method of forming a GAA transistor comprising steps of forming air spacers between first and second dielectric spacers, similar to the instant inventions. 
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814